DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 2 and 6 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
The Declaration under 1.37 C.F.R. 132 dated 10 June 2021 to Son (hereinafter, “Son Declaration at __”) is acknowledged and entered.

Response to Arguments
	The rejection of claims 1, 2 and 6 under 35 U.S.C. 103 over Choi is WITHDRAWN over the instant amendment as Choi does not expressly state an iron-cobalt alloy catalyst. Furthermore, as laid out in the Son Declaration at 1-2 sets forth an unexpected result with respect to yield and purity over the claimed pressure of 0.7-1.0 barg (1.7-2.0 absolute bar) using the C1-C4 hydrocarbons for FBR via Fe/Co alloy catalyst which is beyond that disclosed in Choi or other cited prior art anyways.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
supra. “A parametric study of the large scale production of multi-walled carbon nanotubes by fluidized bed catalytic chemical vapor deposition” to Moracais et al. (cited and provided by applicants) discloses FBR over an iron based catalyst using methane as the MWCNT source but the absolute pressure is 1-1.3 bar (0-0.3 barg) which is below that claimed and there is no rationale to utilize a higher pressure. Newly cited “Synthesis of multi-walled carbon nanotubes using Co–Fe–Mo/Al2O3 catalytic powders in a fluidized bed reactor” to Jeong et al., discloses growing MWCTNs on a Co-Fe-Mo alloy catalyst (Which is more than just Fe-Co as claimed which takes it out of the realm of “consisting of”) FBR via natural gas but does not expressly state the pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759